Citation Nr: 1013954	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In December 2008, the Veteran testified before a 
Decision Review Officer at the RO.  In August 2009, he 
testified before the undersigned at a Board video conference 
hearing.  Transcripts of both hearings have been incorporated 
into the claims file.

In October 2009, additional pertinent evidence was submitted 
to the Board consisting of a statement dated in September 
2009 from Larry G. Kisby, PA-C, of Health Care Professionals, 
Inc.  This evidence was received after the issuance of the 
last supplemental statement of the case in February 2009.  
However, accompanied with this evidence was a written 
statement signed by the Veteran waiving original 
jurisdictional review of the new evidence by the RO.  
Accordingly, the Board finds that there is no prejudice to 
the Veteran in proceeding with a decision at this time.  
38 C.F.R. § 20.1304(c) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss became manifest many 
years after service and is not otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during the Veteran's active duty service, nor may 
sensorineural hearing loss be presumed to have been incurred 
in or aggravated during such service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits. In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in March 2008, which was prior to the May 
2008 adverse decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2008 letter, the RO informed the claimant 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim decided herein, and which party was 
responsible for obtaining the evidence.  38 C.F.R. § 3.159; 
See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  See Pelegrini II, at 120-21.  Thus, the Board 
finds that the notice required by the VCAA and implementing 
regulations was furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since this claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the Veteran was provided with 
notice of the disability rating and effective date elements 
in March 2008.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
requesting information from the appellant regarding pertinent 
medical treatment he may have received, and affording him a 
VA examination during the appeal period.  The opinions 
supplied by the VA examiner in November 2008 and later in 
February 2009 were based on the Veteran's medical history and 
complaints, a thorough examination of the Veteran, and a 
review of his claims file.  The examiner provided sufficient 
detail for the Board to make a decision in this appeal and 
her report is deemed adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (holding that once VA undertakes 
the effort to provide an examination for a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).  The appellant was 
also provided with the opportunity to attend a Board hearing 
as he requested, which he attended at the RO via video 
conference in August 2009.  He also attended a hearing before 
a Decision Review Officer in December 2008.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

The Veteran's separation record from service (DD Form 214) 
shows that he served as a power plant operator.  

The Veteran's service treatment records include his 
enlistment examination report of September 1965 showing 
normal hearing with puretone threshold levels, converted from 
American Standards Association units to International 
Standards Organization-American National Standards Institute 
units, of 10, 5, 0, 0, 0 and 15 decibels in the right ear and 
10, 5, 5, 5, 0 and 5 decibels in the left ear at 500, 1000, 
2000, 3000, 4000 and 6000 Hertz, respectively.  These records 
are devoid of any complaints or findings of hearing loss.  
The Veteran's separation record of August 1969 shows puretone 
hearing levels of 15, 5, 5 and 10 decibels in the right ear 
and 0, 0, 0 and 0 decibels in the left ear at 500, 1000, 2000 
and 4000 hertz, respectively.  The Veteran denied having a 
history of hearing loss on an August 1969 Report of Medical 
History.

The Veteran filed a claim of entitlement to service 
connection for bilateral hearing loss in February 2008.  He 
stated that the onset of this disability was in 1968, but 
that the condition had never been treated in service.  He 
explained that he had been exposed to noses from the rifle 
range in basic training, loud engine noises while training to 
be a power plant operator, loud aircraft engine noises at 
jump school, and exposure to artillery and helicopters while 
in South Vietnam.  He asserted that the military did not 
provide him with adequate hearing protection.  

On the authorized audiological evaluation in April 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
65
75
LEFT
35
45
60
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 94 percent in the left ear.  The 
examiner stated that she had reviewed the Veteran's claims 
file and that his hearing was found to be normal at his 
service separation.  The examiner relayed the Veteran's 
history of exposure to generator noise in service and his 
work in farming and construction in the civilian sector.  She 
opined that it was not likely that the Veteran's current 
hearing loss was related to military acoustic trauma as his 
hearing was normal at military separation.  She explained 
that exposure to either impulse sounds or continuous exposure 
can cause a temporary threshold shift which disappears in 16 
to 48 hours after exposure to loud noise.  She said that 
impulse sounds may also damage the structure of the inner ear 
resulting in an immediate hearing loss.  She added that 
continuous exposure to loud noise can also damage the 
structure of the hair cells resulting in hearing loss and 
that if the hearing does not recover completely from a 
temporary threshold shift, a permanent hearing loss exits.  
She went on to note that since the damage is done when 
exposed to the noise, a normal audiogram subsequent to the 
noise exposure would verify that the hearing had recovered 
without permanent loss.  

In the notice of disagreement dated in July 2008, the Veteran 
stated that he had been exposed to a "tremendous amount of 
noise while in [service] including combat in South Vietnam" 
without adequate hearing protection.

At a hearing before a Decision Review Officer in December 
2008, the Veteran testified that prior to service he went to 
trade school and then worked as a mechanic in an automotive 
dealership for about a year and a half.  He said that in 
service he had been assigned to three fifth, 301st ASA 
battalion power plant operations and was exposed to noise 
from incoming mortar rocket artillery fire in Vietnam with 
the closest fire coming about 35 yards from his compound.  He 
reported inservice noise exposure from aircraft when he was a 
paratrooper.  He noted that after service he sold automotive 
parts and supplies for 10 years and in 1979 he started 
running motor graders.  He said in 1985 he left that job and 
went strictly to farming.  He said he was presently working 
for a construction outfit running heavy equipment.  He 
remarked that his postservice noise exposure was not nearly 
as extensive as the noise exposure in service.  He said he 
has received all his health care at VA, but does go to a 
doctor's office in Fremont every two years for a physical to 
maintain his license to drive a truck for "CDL".  He denied 
that these physicals involved treatment for hearing loss.  

In January 2009, a VA medical opinion was requested from the 
April 2008 examiner regarding whether the evidence showed a 
significant threshold shift in the Veteran's hearing from the 
time of his enlistment to separation and, if so, whether the 
Veteran's hearing loss was at least as likely as not a result 
of or due to military noise exposure.  The VA examiner issued 
a negative nexus opinion identical to her opinion in April 
2008.  

In February 2009, the April 2008 VA examiner was asked to 
issue an opinion with respect to the significance, if any, of 
any noticeable threshold shifts in service.  The examiner 
stated that she had reviewed the Veteran's service treatment 
records that revealed that he had completely normal hearing 
with testing at his military enlistment and separation 
examinations.  She opined that the Veteran's present hearing 
was not related to military noise exposure, as his hearing 
was completely normal at military separation.  She stated 
that any threshold shift found on testing was not considered 
significant for rating hearing loss.  She also noted that 
shift may be due to testing reference variation, although 
reference was not noted.  She explained as she did in her 
April 2008 statement that exposure to either impulse sounds 
or continuous exposure can cause a temporary threshold shift 
which disappears in 16 to 48 hours after exposure to loud 
noise.  She said that impulse sounds may also damage the 
structure of the inner ear resulting in an immediate hearing 
loss.  She added that continuous exposure to loud noise can 
also damage the structure of the hair cells resulting in 
hearing loss and that if the hearing does not recover 
completely from a temporary threshold shift, a permanent 
hearing loss exits.  She went on to note that since the 
damage is done when exposed to the noise, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss.  

At a Board video conference hearing in August 2009, the 
Veteran testified that his military occupational specialties 
in service were that of a power plant operator and 
maintenance man.  He also said that he made 25 jumps out of 
military aircraft.  He said that after service he worked in 
farming and as a heavy equipment operator and occasionally 
went deer hunting.  The Veteran's representative pointed out 
that the Veteran had a noticeable hearing shift in service 
and that any hearing loss he presently had either began or 
was certainly aggravated by service.

On file is a September 2009 statement from Larry G. Kisby, 
PA-C, from Health Care Professionals, Inc. who stated that 
the Veteran was his patient who recently presented with 
complaint of hearing loss.  He relayed that the Veteran had 
been referred to an audiologist, Evelyn McKnight, AuD, of 
Professional Hearing Center and that it was her opinion as 
well as his own opinion that the Veteran suffered from high 
frequency sensorineural hearing loss, likely noise induced.  
Mr. Kisby went on to state that due to the Veteran's history 
it was likely that his hearing loss was due in large part, if 
not entirely, to his active military service, particularly 
with the 82nd Airborne division in Vietnam.  He said he based 
his opinion on his observation, training and experience as a 
health care professional and on the report he received from 
the audiologist.   



III.  Analysis

Pertinent Law

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post - 
service test results meeting the criteria 
of 38 C.F.R. § 3.385.  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but these provisions do not absolve a 
claimant from the requirement of demonstrating current 
disability and a nexus to service, as to both of which 
competent medical evidence is generally required. Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The weight the Board places on a 
medical professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

Discussion

As a starting point, based on the audiological findings from 
the April 2008 VA examination, the Veteran currently meets 
the regulatory hearing thresholds for impaired hearing.  
38 C.F.R. § 3.385.  

The Veteran's reports of inservice exposure to noise includes 
from generators while serving as a power plant operator, from 
aircraft while in jump school, and from incoming artillery 
fire while serving on base in Vietnam.  Although the Veteran 
asserts that his exposure to artillery fire was during 
combat, he was not awarded any decorations evincing combat 
and there is no indication from his records that he served in 
combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(b) are not applicable.  Nonetheless, the 
Board concedes that the Veteran was exposed to acoustic 
trauma in service from the sources as alleged, i.e., from 
generators, aircraft and artillery fire.  

As for inservice hearing loss or treatment thereof, there is 
no record of hearing complaints or treatment.  The Veteran's 
separation examination report of August 1969 shows normal 
hearing of 15, 5, 5 and 10 decibels in the right ear and 0, 
0, 0 and 0 decibels in the left ear at 500, 1000, 2000 and 
4000 hertz, respectively.  The Veteran denied having hearing 
loss on an August 1969 Report of Medical History.

The earliest medical evidence of hearing loss is many years 
after service, in April 2008.  It was at this time that the 
Veteran underwent a VA audiological examination and was found 
to have bilateral hearing loss as defined by VA under 
38 C.F.R. § 3.385.

Although the Veteran has reported having hearing loss ever 
since service in 1968, as stated above, he denied on an 
August 1968 Report of Medical History that he ever had 
hearing loss.  Thus, his statements are inconsistent and not 
deemed credible.  Consequently, they are insufficient to 
establish continuity of symptomatology of the claimed hearing 
loss.  38 C.F.R. § 3.303(b).  This is especially so when 
considering that there is no medical evidence showing hearing 
loss complaints, treatment or a diagnosis of hearing loss 
until approximately 40 years after service.  The fact that 
the first medical notation of hearing loss is approximately 
40 years after service is evidence that there has not been 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

As noted above, the fact that there is no evidence that the 
Veteran exhibited hearing loss during service or for many 
years thereafter is not fatal to his claim.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Despite finding that the Veteran was exposed to acoustic 
trauma in service and presently meets VA's definition of 
hearing impairment, he still cannot prevail on his claim 
since the weight of medical evidence regarding a nexus to 
service is against the Veteran's claim.  

More specifically, while a private physician's assistant, 
Larry G. Kisby, opined in September 2009 that the Veteran's 
noise induced high frequency sensorineural hearing loss was 
likely due in large part, if not entirely, to his active 
military service in an airborne division in Vietnam, he 
provided no rationale for his opinion other than to say that 
it was based on his observation, training and experience as a 
health care professional and on a private audiological report 
finding that the Veteran's hearing loss was likely noise 
induced.  Moreover, there is no indication that Mr. Kisby 
took into consideration the Veteran's history of noise 
exposure prior to and subsequent to service, or that he 
reviewed the Veteran's claims file, to include his service 
treatment records.  Although not a sole determinative factor 
in assigning the probative value of a medical opinion, a 
claims file review is particularly important in this case 
when considering that the claimant's service treatment 
records are devoid of any hearing complaints or findings and 
show only that he normal hearing at his service and 
separation examinations and that he had some pre and post 
service noise exposure.  See Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994) (the weight the Board places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence). See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

Unlike Mr. Kisby's opinion, there is the opinion from a 
licensed VA audiologist in April 2008 who did review the 
Veteran's claims file and record his history of noise 
exposure and who did provide a rationale for her opinion that 
it was not likely that the Veteran's hearing loss is related 
to service.  She explained that exposure to either impulse 
sounds or continuous exposure can cause a temporary threshold 
shift which disappears in 16 to 48 hours after exposure to 
loud noise.  She said that impulse sounds may also damage the 
structure of the inner ear resulting in an immediate hearing 
loss.  She added that continuous exposure to loud noise can 
also damage the structure of the hair cells resulting in 
hearing loss and that if the hearing does not recover 
completely from a temporary threshold shift, a permanent 
hearing loss exits.  She went on to note that since the 
damage is done when exposed to the noise, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss.  This 
audiologist also explained in a February 2009 opinion that 
the Veteran's hearing had been "completely normal" during 
audiological testing at enlistment and separation and that 
any threshold shift found on testing was not considered 
significant for ratable hearing loss.  She added that a shift 
may be due to testing reference variation, although reference 
was not noted.  

Thus, for the foregoing reasons, the Board assesses greater 
weight to the April 2008 VA examiner's well-reasoned opinion 
negating a causal link between the Veteran's present 
bilateral hearing loss and service, than to Mr. Kisby's 
cursory opinion in September 2009 favoring a causal link 
between the Veteran's present bilateral hearing loss and 
service.  

While the Board has reviewed and acknowledges the Veteran's 
own statements that his hearing loss is the result of noise 
exposure in service, as a lay person he is not competent to 
provide evidence regarding a diagnosis or its etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss and is not in relative equipoise.  Consequently, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


